Order entered March 12, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00260-CR

                       BARRETT EMANUELL TILLMAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                          Trial Court Cause No. MB17-24827-K

                                             ORDER
       Appellant timely filed his pro se notice of appeal on February 26, 2018. The documents

before the Court do not reflect that counsel has been appointed to represent appellant on the

appeal, but they do reflect that he represented himself during trial.

       We ORDER the trial court to make findings regarding whether appellant is indigent and

entitled to court-appointed counsel on this appeal. If the trial court finds appellant is indigent,

we ORDER the trial court to appoint counsel to represent appellant on appeal.

       If the trial court finds appellant is not indigent, the trial court shall determine whether

appellant has retained counsel for the appeal. If appellant has retained counsel, the trial court

shall make a finding as to the name, State Bar number, and contact information for counsel.
       If appellant is not indigent and decides that he does not wish to be represented by

counsel, the trial court shall advise appellant of the following:

        • The trial court shall advise appellant of the dangers and disadvantages of self-
representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987). The trial
court shall further advise appellant that he does not have the right to hybrid representation and
that any brief filed by counsel will be stricken.

         • If the trial court determines appellant’s waiver of counsel is knowing and voluntary, it
shall provide appellant with a statement, for appellant to sign, in substantially the form provided
in article 1.051(g) of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN.
art. 1.051(g).

       • The trial court shall advise appellant that he will be required to request and pay for the
preparation of the clerk’s records and reporter’s records in each case. See TEX. R. APP. P. 35.3.

       We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant’s waiver of counsel is

knowing and voluntary, the supplemental record shall contain appellant’s signed, written waiver

in substantially the form provided by article 1.051(g).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Peggy Hoffman, Presiding Judge, County Criminal Court No. 9, to Barrett Emanuell

Tillman , and to the Dallas County District Attorney’s Office.

       This appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated THIRTY DAYS from the date of this order or when the findings are received.

       .


                                                       /s/     LANA MYERS
                                                               JUSTICE